


Exhibit (10-1)


The Procter & Gamble Stock and Incentive Compensation Plan - Additional Terms
and Related Correspondence






--------------------------------------------------------------------------------








THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR KEY MANAGER RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Data” has the meaning described in Section 6;


(b)    “Forfeiture Date” is the date identified as such in your Award Letter;


(c)    “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.


(d)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(e)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(f)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(g)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the Original Settlement Date;


(h)    “Separation from Service” shall have the meaning provided under Section
409A.


2.    Transfer and Restrictions.


(a)    Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit.


(b)    During the Forfeiture Period, your Restricted Stock Units will be
forfeited and cancelled if you leave your employment with Procter & Gamble for
any reason, except due to: (i) death; (ii) Retirement in accordance with the
provisions of any appropriate Retirement plan of Procter & Gamble where you are
employed through June 30th following the Grant Date; or (iii) Special Separation
where you are employed through June 30th following the Grant Date. In the event
of your death during the Forfeiture Period, your Forfeiture Date will
automatically and immediately become, without any further action by you or the
Company, the date of your death. In the event of your Retirement or Special
Separation where you are employed through June 30th following the Grant Date,
your Forfeiture Date will automatically and immediately become, without any
further action by you or the Company, the date of your Retirement or Special
Separation.




--------------------------------------------------------------------------------






(c)    Upon your death, while you hold Restricted Stock Units, your Original
Settlement Date will automatically and immediately become, without any further
action by you or the Company, the date of your death, as applicable.


(d)    Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date will become
the date the Change in Control occurred, and the award will be settled in
accordance with the terms of the Plan, and (iii) if the Change in Control does
not meet the Section 409A requirements, your award will be settled on the
Original Settlement Date.


(e)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, or to settle your Restricted Stock Units, including requiring you
to do so by means of electronic signature, or charging you an administrative fee
for doing so.


(f)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect.


3.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.


4.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


5.     Consent


By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Restricted Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Restricted
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.


6.    Data Privacy.


By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your




--------------------------------------------------------------------------------




participation in the Plan. You understand that Procter & Gamble holds certain
personal information about you, including without limitation your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in a Procter & Gamble entity, details of all options,
Restricted Stock Units, or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient's country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


7.    Notices.


(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:


The Procter & Gamble Company
ATTN: Corporate Secretary's Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


8.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.


9.    Governing Law.


The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction's conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


10.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but




--------------------------------------------------------------------------------




not limited to Article F, apply to you and your Restricted Stock Units whether
or not they have been called out in these Terms and Conditions.


11.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.


THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR PERFORMANCE STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Performance Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Performance Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)
“Data” has the meaning described in Section 8;



(b)
“Forfeiture Date” is the date identified as such in your Award Letter;



(c)
“Forfeiture Period” means the period from the Grant Date until the Forfeiture
Date.



(d)
“Grant Date” means the date a Performance Stock Unit was awarded to you, as
identified in your Award Letter;



(e)
“Maximum Units” has the meaning described in section 3 and as identified as the
Maximum Number of Performance Stocks Units in your Award Letter.



(f)
“Original Settlement Date” is the date identified as such in your Award Letter,
as adjusted, if applicable, by Section 2;



(g)
“Procter & Gamble” means the Company and/or its Subsidiaries;



(h)    ”Performance Period” means the period identified as such in your Award
Letter.


(i)
“Performance Stock Unit” means an unfunded, unsecured promise by the Company,
subject to, and in accordance with these Terms and Conditions and the provisions
of the Plan, to issue to you one share of Common Stock or a Restricted Stock
Unit on the Original Settlement Date;



(j)
“Separation from Service” shall have the meaning provided under Section 409A.



(k)
“Target Units” has the meaning described in Section 3 and as identified as the
Target Number of PSUs in your Award Letter.





--------------------------------------------------------------------------------










2.    Transfer and Restrictions.


(a)
Neither Performance Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Performance Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Performance Stock Unit.



(b)
During the Forfeiture Period, your Performance Stock Units will be forfeited and
cancelled if you leave your employment with Procter & Gamble for any reason,
except due to: (i) death; (ii) Retirement in accordance with the provisions of
any appropriate Retirement plan of Procter & Gamble where you are employed
through June 30 of the first year of the Performance Period; or (iii) Special
Separation where you are employed through June 30 of the first year of the
Performance Period. In the event of your death during the Forfeiture Period,
your Forfeiture Date will automatically and immediately become, without any
further action by you or the Company, the date of your death. In the event of
your Retirement or Special Separation where you are employed through June 30 of
the first year of the Performance Period, your Forfeiture Date will
automatically and immediately become, without any further action by you or the
Company, the date of your Retirement or Special Separation.





(d)
Upon the occurrence of a Change in Control that meets the definitional
requirements of a change in control event as defined under Section 409A, then
notwithstanding anything in the Plan to the contrary, if not previously
cancelled, forfeited or vested, (i) the Target Units will vest, (ii) your right
to any Performance Stock Units greater than the Target Units will be forfeited,
and (iii) your Original Settlement Date will become the date the Change in
Control occurred. Upon the occurrence of a Change in Control that does not meet
the definitional requirements of a change in control event as defined under
Section 409A, then notwithstanding anything in the Plan to the contrary, your
award will be settled in accordance with these Terms and Conditions, without the
application of Article L, Paragraph 4 of the Plan.



(e)
From time to time, the Company and/or the Committee may establish procedures
with which you must comply in order to accept an award of Performance Stock
Units, or to settle your Performance Stock Units, including requiring you to do
so by means of electronic signature, or charging you an administrative fee for
doing so.







3.    Performance Vesting
    
(a)
Subject to these Terms and Conditions, your targeted number of Performance Stock
Units indicated in your Award Letter (the “Target Units”) will vest depending
upon performance during the Performance Period, as specified below. Your Award
Letter also sets forth the maximum number of Performance Stock Units (the
“Maximum Units”) that you may receive pursuant to this award. Your right to
receive all, any portion of, or more than the Target Units (but in no event more
than the Maximum Units) will be contingent upon the achievement of specified
levels of certain performance goals measured over the Performance Period. The
applicable performance goals and the payout factors for each performance goal
applicable to your award for the Performance Period are set forth in your Award
Letter.



(b)
Within 60 days following the end of the Performance Period, the Committee will
determine (i) whether and to what extent the performance goals have been
satisfied for the Performance Period, (ii) the number of Performance Stock Units
that shall have become vested under this award, and (iii) whether the other
applicable vesting and other conditions for receipt of shares of Common Stock in
respect of the Performance





--------------------------------------------------------------------------------




Stock Units have been met. Any of your Performance Stock Units that do not vest
in accordance with this Section 3(b) will be forfeited and cancelled.




4.    Settlement.


(a)
At any time at least six months prior to the end of the Performance Period and
so long as the achievement of the applicable performance goals are not yet
readily ascertainable (but in no event later than your separation from service
from the Company), you and the Company may agree to postpone the date on which
you are entitled to receive one share of Common Stock by issuing you one
Restricted Stock Unit for each vested Performance Stock Unit on the Original
Settlement Date, which Restricted Stock Unit shall be paid on such later date as
may be elected by you in accordance with Section 409A.



(b)
The Company will settle your vested Performance Stock Units by issuing you one
share of Common Stock or one Restricted Stock Unit (RSU) for each vested
Performance Stock Unit on or as soon as practicable (but in no event more than
60 days) following the Original Settlement Date.



(c)
Once your Performance Stock Units have been settled by delivery to you of an
equivalent number of shares of Common Stock or RSUs, the Performance Stock Units
will have no further value, force or effect.





5.    Voting and Other Shareholder Rights.


A Performance Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Performance Stock Units you hold.


6.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Performance Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


7.     Consent


By accepting a Performance Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Performance Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Performance Stock Units,
or benefits in lieu of Performance Stock Units, even if Performance Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Performance Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Performance
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Performance Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Performance Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Performance Stock Units, or
diminution in value of Performance Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.


8.    Data Privacy.






--------------------------------------------------------------------------------




By accepting a Performance Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Performance Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient's country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Performance Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


9.    Notices.


(a)
Any notice to Procter & Gamble that is required or appropriate with respect to
Performance Stock Units held by you must be in writing and addressed to:



The Procter & Gamble Company
ATTN: Corporate Secretary's Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)
Any notice to you that is required or appropriate with respect to Performance
Stock Units held or to be awarded to you will be provided to you in written or
electronic form at any physical or electronic mail address for you that is on
file with Procter & Gamble.



10.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.


11.    Governing Law.


The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Performance Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction's conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Performance Stock
Units, you consent to the exclusive jurisdiction of the federal or state courts
located in Hamilton County, Ohio, U.S.A.






--------------------------------------------------------------------------------




12.    The Plan.


All Performance Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Performance Stock Units whether or not they
have been called out in these Terms and Conditions.


13.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Performance Stock Units, and the obligations imposed on you in connection
with those rights. No right exists with respect to Performance Stock Units
except as described in these Terms and Conditions and the Plan.






[pglogo.jpg]
_____________________________________________________________________________


[GRANT_DATE]        [GLOBALID]


[FIRST_NAME] [MIDDLE_NAME] [LAST_NAME]




Subject: NON-STATUTORY STOCK OPTION SERIES XX-AA


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:


Grant Value:        $[DELIVERED_GRANT_VALUE]
Option Price per Share:    $[STOCK_PRCE]
Number of Shares:    [SHARES]
Date of Grant:        [GRANT_DATE]
Expiration of Option:    [EXPIRATION DATE]
Option Vest Date:        100% after [vest date]
Acceptance Deadline:    [ACCEPTANCE DATE]


This stock option is granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Regulations of the Compensation and
Leadership Development Committee of the Board of Directors (“Committee”), and
the Exercise Instructions in place as may be revised from time to time.


You may access, download and/or print the terms, or any portion thereof, of the
Plan by activating this hyperlink: The Procter & Gamble 2009 Stock and Incentive
Compensation Plan and the Regulations by activating this hyperlink: Regulations
of the Committee (sub-plans included). Nonetheless, if you would prefer to
receive a paper copy of The Procter & Gamble 2009 Stock and Incentive
Compensation Plan and/or Regulations, please send a written request via email to
Execcomp.IM@pg.com. Please understand that you will continue to receive future
Plan materials and information via electronic mail even though you may have
requested a paper copy.
 
The option is not transferable other than by will or the laws of descent and
distribution and is exercisable during your life only by you. This option will
become void upon any separation (including retirement) from the Company or any
of its subsidiaries unless you are employed through June 30th following the
grant date. This option may also become void upon separation from the Company or
any of its subsidiaries at any time after June 30th following the grant date
(see Article G, paragraph 9(a) of the Plan). For the purposes of this option,
separation from the Company or any of its subsidiaries and termination of
employment will be effective as of the date that you are no longer actively
employed and will not be extended by any notice period required under local law.




--------------------------------------------------------------------------------






Please note that when the issue or transfer of the Common Stock covered by this
option may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding options may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this award.


This option to purchase shares of Common Stock of the Company is subject to the
Employee Acknowledgement and Consent Form below and to the terms of the Plan and
Regulations of the Committee, with which you acknowledge you are familiar by
accepting this award, including the non-compete and non-solicitation provisions
and other terms of Article F of the Plan. The option is also subject to and
bound by the actions of the Compensation and Leadership Development Committee
and of the Company's Board of Directors. This option grant, the Plan and
Regulations of the Committee together constitute an agreement between the
Company and you in accordance with the terms thereof and hereof, and no other
understandings and/or agreements have been entered by you with the Company
regarding this specific stock option grant. Any legal action related to this
option, including Article F, may be brought in any federal or state court
located in Hamilton County, Ohio, USA, and you hereby agree to accept the
jurisdiction of these courts and consent to service of process from said courts
solely for legal actions related to this option grant.


Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.


THE PROCTER & GAMBLE COMPANY


Moheet Nagrath
    
Global Human Resources Officer


ATTACHMENTS
To Accept Your Stock Option
Read and check each of the boxes below:
o I have read, understand and agree to be bound by each of: the terms of this
letter and attachments above;     The Procter & Gamble 2009 Stock and Incentive
Compensation Plan; Regulations of the Committee and the Employee Acknowledgement
and Consent Form (below).
o I accept the stock option grant detailed above. (To accept this option, you
must also check the box above.)
To Reject Your Stock Option
Read and check the box below:
o I have read and understand the terms noted above. I do not agree to be bound
by these terms, and hereby reject the stock option grant detailed above.






Employee Acknowledgement and Consent Form




I understand that I am eligible to receive a grant or restricted stock units
(“RSUs”) under The Procter & Gamble 2009 Stock and Incentive Compensation Plan
referred to as the “Plan”.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my employer (“Employer”) and The Procter &
Gamble Company and its subsidiaries and affiliates (“P&G”) for the exclusive
purpose of implementing, administering and managing my participation in the
Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all grants or RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in my favor, for
the purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to




--------------------------------------------------------------------------------




any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in my country or elsewhere,
and that the recipient's country may have different data privacy laws and
protections than my country. I understand that I may request a list with the
names and addresses of any potential recipients of the Data by contacting my
local human resources representative. I authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing my participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom I may elect to deposit any shares of stock
acquired upon exercise or settlement of the grant or RSUs. I understand that
Data will be held only as long as is necessary to implement, administer and
manage my participation in the Plan. I understand that I may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing my local human
resources representative. I understand, however, that refusing or withdrawing my
consent may affect my ability to participate in the Plan. For more information
on the consequences of my refusal to consent or withdrawal of consent, I
understand that I may contact my local human resources representative.


Nature of Grant
By completing this form and accepting the grant or RSUs evidenced hereby, I
acknowledge that: i) the Plan is established voluntarily by The Procter & Gamble
Company, it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) the grant or RSUs under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants or RSUs, or benefits in lieu of a grant or RSUs, even if grants or RSUs
have been granted repeatedly in the past; iii) all decisions with respect to
future grants or RSUs, if any, will be at the sole discretion of P&G; iv) my
participation in the Plan is voluntary; v) the grant or RSUs is an extraordinary
item and not part of normal or expected compensation or salary for any purposes
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; vi) in the event that my
employer is not P&G, the grant or RSUs will not be interpreted to form an
employment relationship with P&G; and furthermore, the grant or RSUs will not be
interpreted to form an employment contract with my Employer; vii) the future
value of the shares purchased under the Plan is unknown and cannot be predicted
with certainty, may increase or decrease in value and potentially have no value;
iix) my participation in the Plan shall not create a right to further employment
with my Employer and shall not interfere with the ability of my Employer to
terminate my employment relationship at any time, with or without cause; ix) and
no claim or entitlement to compensation or damages arises from the termination
of the grant or RSUs or the diminution in value of the grant or RSUs or shares
purchased and I irrevocably release P&G and my Employer from any such claim that
may arise.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant or
RSUs, including the issuance, vesting or exercise, settlement, the subsequent
sale of shares acquired, the receipt of any dividends or the potential impact of
current or future tax legislation in any jurisdiction; and (2) do not commit to
structure the terms of the grant or RSUs or any aspect of the grant or RSUs to
reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of a grant or RSUs , I shall pay or make
adequate arrangements satisfactory to P&G and/or my Employer to satisfy all
withholding and payment on account obligations of P&G and/or my Employer. In
this regard, I authorize P&G and/or my Employer to withhold all applicable
Tax-Related Items from my wages or other cash compensation paid to me by P&G
and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.


[pglogo.jpg]


_____________________________________________________________________________






--------------------------------------------------------------------------------




[GRANT_DATE]        [GLOBALID]


[FIRST_NAME] [MIDDLE_NAME] [LAST_NAME]


Subject: AWARD OF RESTRICTED STOCK UNITS SERIES XX-KM-RSU


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you Restricted Stock Units
(“RSUs”) as follows:


Number of Restricted Stock Units:        [RSUSHARES]
Date of Grant                <date>
Forfeiture Date:                 <forfeiture date>
Settlement Date(Shares Delivered on):    <settlement date>
Acceptance Deadline:             <acceptance date>


These RSUs are granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Regulations of the Compensation and
Leadership Development Committee of the Board of Directors (“Committee”), the
Settlement Instructions in place as may be revised from time to time, and the
attached Statement of Terms and Conditions Form KM.


You may access, download and/or print the terms, or any portion thereof, of the
Plan by activating this hyperlink: The Procter & Gamble 2009 Stock and Incentive
Compensation Plan and the Regulations by activating this hyperlink: Regulations
of the Committee (sub-plans included). Nonetheless, if you would prefer to
receive a paper copy of The Procter & Gamble 2009 Stock and Incentive
Compensation Plan and/or Regulations, please send a written request via email to
Execcomp.IM@pg.com. Please understand that you will continue to receive future
Plan materials and information via electronic mail even though you may have
requested a paper copy.
 
RSUs are not transferable other than by will or the laws of descent and
distribution and are exercisable during your life only by you. RSUs will become
void upon any separation (including retirement) from the Company or any of its
subsidiaries unless you are employed through June 30th following the grant date.
RSUs may also become void upon separation from the Company or any of its
subsidiaries at any time after June 30th following the grant date (see Section
2(b) of Terms and Conditions Form KM). For the purposes of this RSU grant,
separation from the Company or any of its subsidiaries and termination of
employment will be effective as of the date that you are no longer actively
employed and will not be extended by any notice period required under local law.


Please note that when the issue or transfer of the Common Stock covered by this
RSU grant may, in the opinion of the Company, conflict or be inconsistent with
any applicable law or regulation of any governmental agency, the Company
reserves the right to refuse to issue or transfer said Common Stock and that any
outstanding RSUs may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this award.


RSUs granted hereunder are subject to the Employee Acknowledgement and Consent
Form below, the terms of the Plan and Regulations of the Committee, and the
attached statement of Terms and Conditions Form KM, with which you acknowledge
you are familiar by accepting this award, including the non-compete and
non-solicitation provisions and other terms of Article F of the Plan. These RSUs
are also subject to and bound by the actions of the Compensation and Leadership
Development Committee and of the Company's Board of Directors. This RSU grant,
the Plan and Regulations of the Committee, and the attached statement of Terms
and Conditions Form KM together constitute an agreement between the Company and
you in accordance with the terms thereof and hereof, and no other understandings
and/or agreements have been entered by you with the Company regarding these
RSUs. Any legal action related to these RSUs, including the non-compete
provisions, may be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this RSU grant.


Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.


THE PROCTER & GAMBLE COMPANY


Moheet Nagrath


Global Human Resources Officer




--------------------------------------------------------------------------------






ATTACHMENTS


To Accept Your Restricted Stock Unit Grant


Read and check each of the boxes below:
o I have read, understand and agree to be bound by each of: the terms of this
letter and attachments above; The Procter & Gamble 2009 Stock and Incentive    
Compensation Plan; Regulations of the Committee; Terms and Conditions Form KM;
and the Employee Acknowledgement and Consent Form (below).    
o I accept the Restricted Stock Unit grant detailed above. (To accept this
grant, you must also check the box above.)
To Reject Your Restricted Stock Unit Grant
Read and check the box below:
o I have read and understand the terms noted above. I do not agree to be bound
by these terms, and hereby reject the Restricted Stock Unit grant detailed
above.
   
    


Employee Acknowledgement and Consent Form




I understand that I am eligible to receive a grant or restricted stock units
(“RSUs”) under The Procter & Gamble 2009 Stock and Incentive Compensation Plan
referred to as the “Plan”.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my employer (“Employer”) and The Procter &
Gamble Company and its subsidiaries and affiliates (“P&G”) for the exclusive
purpose of implementing, administering and managing my participation in the
Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all grants or RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in my favor, for
the purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, and that the recipient's country may
have different data privacy laws and protections than my country. I understand
that I may request a list with the names and addresses of any potential
recipients of the Data by contacting my local human resources representative. I
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing my participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom I may elect
to deposit any shares of stock acquired upon exercise or settlement of the grant
or RSUs. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Nature of Grant
By completing this form and accepting the grant or RSUs evidenced hereby, I
acknowledge that: i) the Plan is established voluntarily by The Procter & Gamble
Company, it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) the grant or RSUs under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants or RSUs, or benefits in lieu of a grant or RSUs, even if grants or RSUs
have been granted repeatedly in the past; iii) all decisions with respect to
future grants or RSUs, if any, will be at the sole discretion of P&G; iv) my
participation in the Plan is voluntary; v) the grant or RSUs is an extraordinary
item and not part of normal or expected compensation or salary for any purposes
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; vi) in the event that my
employer is not P&G, the grant or RSUs will not be interpreted to form an
employment relationship with P&G; and furthermore, the grant or RSUs will not be
interpreted to form an employment contract with my Employer; vii) the future
value of the shares purchased




--------------------------------------------------------------------------------




under the Plan is unknown and cannot be predicted with certainty, may increase
or decrease in value and potentially have no value; iix) my participation in the
Plan shall not create a right to further employment with my Employer and shall
not interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the grant or RSUs or
the diminution in value of the grant or RSUs or shares purchased and I
irrevocably release P&G and my Employer from any such claim that may arise.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant or
RSUs, including the issuance, vesting or exercise, settlement, the subsequent
sale of shares acquired, the receipt of any dividends or the potential impact of
current or future tax legislation in any jurisdiction; and (2) do not commit to
structure the terms of the grant or RSUs or any aspect of the grant or RSUs to
reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of a grant or RSUs , I shall pay or make
adequate arrangements satisfactory to P&G and/or my Employer to satisfy all
withholding and payment on account obligations of P&G and/or my Employer. In
this regard, I authorize P&G and/or my Employer to withhold all applicable
Tax-Related Items from my wages or other cash compensation paid to me by P&G
and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.


[pglogo.jpg]


_____________________________________________________________________________


<GRANT_DATE>>
«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»                        «GLOBAL_ID»
Subject: AWARD OF PERFORMANCE STOCK UNIT SERIES XX-XX-PSP
In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you Performance Stock
Units (“PSUs”) as follows:
 
 
 
Target Number of PSUs:
  
«PSP_TARGET_PSUs»
Maximum Number of PSUs:
 
«MAXIMUM_NUMBER_OF_PSUs»
Grant Date:
  
<date>
Forfeiture Date:
  
<forfeiture date>
Performance Period:
 
July 1, 20XX - June 30, 20XX
Original Settlement Date (Shares Delivered on):
  
<settlement date>
Acceptance Deadline:
  
<acceptance date>

These PSUs are granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Performance Stock Plan, the Regulations
of the Compensation and Leadership Development Committee of the Board of
Directors (“Committee”), the Settlement Instructions in place as may be revised
from time to time, and the attached Statement of Terms and Conditions Form-PP.
PSUs are not transferable other than by will or the laws of descent and
distribution. PSUs will become void upon any separation (including retirement)
from the Company or any of its subsidiaries unless you are employed through June
30, 20XX. PSUs may also become void upon separation from the Company or any of
its subsidiaries at any time after




--------------------------------------------------------------------------------




June 30, 20XX (see Section 4 of Terms and Conditions Form PP). For the purposes
of this PSU grant, separation from the Company or any of its subsidiaries and
termination of employment will be effective as of the date that you are no
longer actively employed and will not be extended by any notice period required
under local law.
Your right to receive all, any portion of or more than the Target Number of PSUs
(but in no event more than the Maximum Number of PSUs) is contingent upon the
achievement of specified levels of certain performance goals measured over the
Performance Period. The applicable performance goals and payout factors for each
performance goal applicable to your award for the Performance Period are set
forth in attachment A.
Please note that when the issue or transfer of the Common Stock covered by this
PSU grant may, in the opinion of the Company, conflict or be inconsistent with
any applicable law or regulation of any governmental agency, the Company
reserves the right to refuse to issue or transfer said Common Stock and that any
outstanding PSUs may be suspended or terminated and net proceeds may be
recovered by the Company, if you fail to comply with the terms and conditions
governing this award.
PSUs granted hereunder are subject to the Employee Acknowledgement and Consent
Form enclosed, the terms of the Plan, the Performance Stock Plan, and
Regulations of the Committee, and the attached statement of Terms and Conditions
Form-PP, with which you acknowledge you are familiar by accepting this award,
including the non-compete and non-solicitation provisions and other terms of
Article F of the Plan. These PSUs are also subject to and bound by the actions
of the Compensation and Leadership Development Committee and of the Company's
Board of Directors. This PSU grant, the Plan, the Performance Stock Plan and
Regulations of the Committee, and the attached statement of Terms and Conditions
Form-PP together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements have been entered by you with the Company regarding these PSUs. Any
legal action related to these PSUs, including the non-compete provisions, may be
brought in any federal or state court located in Hamilton County, Ohio, USA, and
you hereby agree to accept the jurisdiction of these courts and consent to
service of process from said courts solely for legal actions related to this PSU
grant.
Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.


THE PROCTER & GAMBLE COMPANY    
            Moheet Nagrath            
Global Human Resources Officer


ATTACHMENTS


To Accept Your Performance Stock Units Award
Read and check each of the boxes below:
o I have read, understand and agree to be bound by each of: the terms of this
letter and attachments above;     The Procter & Gamble 2009 Stock and Incentive
Compensation Plan; The Performance Stock Plan, Regulations of the Committee,
Terms and Conditions Form PP, and the Employee Acknowledgement and Consent Form
(below).
o I accept the Performance Stock Units detailed above. (To accept this option,
you must also check the box above.)
To Reject Your Performance Stock Units Award
Read and check the box below:


o I have read and understand the terms noted above. I do not agree to be bound
by these terms, and hereby reject the Performance Stock Units grant detailed
above.


    




Employee Acknowledgement and Consent Form






--------------------------------------------------------------------------------






I understand that I am eligible to receive a grant or restricted stock units
(“RSUs”) under The Procter & Gamble 2009 Stock and Incentive Compensation Plan
referred to as the “Plan”.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my employer (“Employer”) and The Procter &
Gamble Company and its subsidiaries and affiliates (“P&G”) for the exclusive
purpose of implementing, administering and managing my participation in the
Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all grants or RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in my favor, for
the purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, and that the recipient's country may
have different data privacy laws and protections than my country. I understand
that I may request a list with the names and addresses of any potential
recipients of the Data by contacting my local human resources representative. I
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing my participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom I may elect
to deposit any shares of stock acquired upon exercise or settlement of the grant
or RSUs. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Nature of Grant
By completing this form and accepting the grant or RSUs evidenced hereby, I
acknowledge that: i) the Plan is established voluntarily by The Procter & Gamble
Company, it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) the grant or RSUs under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants or RSUs, or benefits in lieu of a grant or RSUs, even if grants or RSUs
have been granted repeatedly in the past; iii) all decisions with respect to
future grants or RSUs, if any, will be at the sole discretion of P&G; iv) my
participation in the Plan is voluntary; v) the grant or RSUs is an extraordinary
item and not part of normal or expected compensation or salary for any purposes
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; vi) in the event that my
employer is not P&G, the grant or RSUs will not be interpreted to form an
employment relationship with P&G; and furthermore, the grant or RSUs will not be
interpreted to form an employment contract with my Employer; vii) the future
value of the shares purchased under the Plan is unknown and cannot be predicted
with certainty, may increase or decrease in value and potentially have no value;
iix) my participation in the Plan shall not create a right to further employment
with my Employer and shall not interfere with the ability of my Employer to
terminate my employment relationship at any time, with or without cause; ix) and
no claim or entitlement to compensation or damages arises from the termination
of the grant or RSUs or the diminution in value of the grant or RSUs or shares
purchased and I irrevocably release P&G and my Employer from any such claim that
may arise.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant or
RSUs, including the issuance, vesting or exercise, settlement, the subsequent
sale of shares acquired, the receipt of any dividends or the potential impact of
current or future tax legislation in any jurisdiction; and (2) do not commit to
structure the terms of the grant or RSUs or any aspect of the grant or RSUs to
reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of a grant or RSUs , I shall pay or make
adequate arrangements satisfactory to P&G and/or my Employer to satisfy all
withholding and payment on account obligations of P&G and/or my Employer. In
this regard, I authorize P&G and/or my Employer to withhold all applicable
Tax-Related Items from my wages or other cash compensation paid to me by P&G
and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in




--------------------------------------------------------------------------------




addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.




